Per Curiam.
Respondent was admitted to practice by this Court in 1995. He currently resides in Boyds, Maryland.
By decision dated June 12, 2008, this Court suspended respondent from the practice of law until such time as a final disciplinary order was entered and he was directed to show cause why such final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g) (Matter of Garcia, 52 AD3d 1017 [2008]).
In mitigation, respondent cites his previously unblemished disciplinary and criminal record, his limited involvement and role in this incident, the absence of profit or personal gain, and favorable comments made by the Assistant United States Attorney and the federal sentencing judge. Respondent also expresses remorse for his misconduct.
Under the circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of one year, effective nunc pro tunc as of June 12, 2008 (see e.g. Matter of Cecil, 190 AD2d 986 [1993]).
Mercure, J.P., Spain, Carpinello, Kane and Malone Jr., JJ., concur. Ordered that pursuant to Judiciary Law § 90 (4) (g) respondent is suspended from the practice of law for a period of one year, effective nunc pro tunc as of June 12, 2008, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys {see 22 NYCRR 806.9).